Citation Nr: 1002570	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
December 2006 and April 2007.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and peripheral neuropathy of 
the lower extremities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension has not been related by competent 
medical evidence to active duty service or to service-
connected disability.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by service and is not causally related to service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in September 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and identified 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The record also indicates that the appellant has received 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The appellant has not contended that he was 
awarded SSA benefits for his hypertension, only for his 
schizophrenia and his back.  There is no indication, then, 
that the records would be relevant to the claim.  Remanding 
the case to obtain such records would serve no useful 
purpose.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in March 2008. 38 
C.F.R. § 3.159(c)(4).  The March 2008 VA examiner addressed 
the etiology of the Veteran's hypertension in conjunction 
with a review of the claims file and physical examination of 
and interview with the Veteran.  The March 2008 VA 
examination report is thorough; thus this examination is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran contends that he suffers from hypertension as a 
result of his military service.  In an August 2007 Notice of 
Disagreement, the Veteran stated that he felt that his 
condition was related to his service-connected diabetes and 
to Agent Orange exposure.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

VA regulations provide that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The first question that must be addressed, therefore, is 
whether incurrence of hypertension is factually shown during 
service.  The Board concludes it was not.  The service 
treatment records are absent complaints, findings or 
diagnoses of hypertension during service.  On the clinical 
examination for separation from service in May 1969, the 
Veteran's blood pressure reading was 120/78.  Thus, there is 
no medical evidence that shows that the Veteran suffered from 
hypertension during service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, the first indication of 
hypertension by the Veteran's report was not until July 2003, 
more than 30 years after the Veteran's discharge from 
service.

Applicable law also provides that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  If a Veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e).

Service records show that the Veteran served in the Republic 
of Vietnam from February 1967 to May 1969.  Accordingly, the 
Veteran has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2003), 
and therefore, he is presumed to have been exposed to an 
herbicide agent during such service in the absence of 
affirmative evidence to the contrary.  However, hypertension 
is not enumerated in 38 C.F.R. § 3.309(e).  Accordingly, 
since hypertension is not enumerated in 38 C.F.R. § 3.309(e), 
the presumption of service connection under 38 C.F.R. § 3.307 
does not apply.  McCartt v. West, 12 Vet. App. 164 (1999).

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran has not reported 
continuity of post-service hypertension symptoms.  In light 
of the lack of any relevant history reported between the 
Veteran's date of discharge and the date of symptomatology, 
reported to be in July 2003, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In Allen, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") held that the 
term "disability", as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be service-connected.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a Veteran's nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, such Veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
require that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.   See 71 
Fed. Reg. 52744 (2006). 

In this case, the appellant clearly has hypertension.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service or between the current disability and a 
service-connected disability.  However, no medical 
professional has ever related this condition to the 
appellant's military service or to service-connected 
disability.  The March 2008 VA examiner specifically 
diagnosed the Veteran with essential hypertension and noted 
that there was no evidence that the Veteran had secondary 
hypertension.  "Essential hypertension" is defined as 
"hypertension occurring without discoverable organic 
cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st 
ed., 2007).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of hypertension until a number of 
years after service.  

Thus, the record is absent evidence of in-service incurrence 
of hypertension, evidence of hypertension within a year 
following service, evidence of continuity of symptomatology, 
and medical evidence of a nexus between service and currently 
diagnosed hypertension and between a service-connected 
disability and hypertension.  

Although the Veteran contends that his hypertension is 
related to his service-connected diabetes mellitus, to Agent 
Orange exposure, and ultimately to his active duty service, 
as a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
hypertension to service or service-connected disability, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for hypertension is denied.




REMAND

With respect to the issue of entitlement to service 
connection for a psychiatric disability, specifically 
schizophrenia, the Veteran reported that he is currently 
receiving disability benefits from the SSA for his 
schizophrenia.  VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

With respect to the issue of entitlement to service 
connection for peripheral neuropathy of the lower 
extremities, the Board notes that there is a difference of 
opinion of record.  One of the Veteran's treating VA 
physicians completed a form in which she indicated that the 
Veteran had peripheral neuropathy of the feet diagnosed in 
2006 as a complication of the Veteran's diabetes mellitus.  
However, the VA examiner diagnosed diabetes mellitus, type 
II, with numbness feet.  The RO denied service connection for 
peripheral neuropathy on the basis that the evidence failed 
to show that the condition had been clinically diagnosed.  

Thus, it is the Board's opinion that an additional medical 
opinion in conjunction with the review of the entire record 
and examination of the Veteran is warranted to indicate 
whether or not the Veteran has peripheral neuropathy of his 
lower extremities related to service-connected diabetes 
mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his 
schizophrenia or peripheral neuropathy 
that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran's medical and 
adjudication records should be requested 
from the SSA. All efforts to obtain these 
records should be fully documented, and 
the 
SSA should provide a negative response if 
records are not available.

3.  The Veteran should be afforded an 
appropriate VA examination by a physician 
to determine the etiology of any current 
lower extremity peripheral neuropathy.  
The claims file must be made available to 
and reviewed by the physician in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The physician should provide an opinion 
as to whether there is a diagnosis of 
peripheral neuropathy; and if so, whether 
the peripheral neuropathy is chronic, 
acute, or subacute and whether it is at 
least as likely as not proximately due to 
or been chronically worsened by the 
Veteran's diabetes mellitus, type II.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


